
	

114 HR 3771 IH: Terms of Credit Act
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3771
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mr. Flores introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committees on Oversight and Government Reform, the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a procedure in the House of Representatives and the Senate to accomplish the policies
			 contemplated by the Concurrent Resolution on the Budget for Fiscal Year
			 2016, to encourage the timely completion of fiscal policy work in
			 Congress, and to provide for regulatory relief to grow the economy, and
			 for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Terms of Credit Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Budget
					Sec. 101. Procedure in the House of Representatives to reduce direct spending.
					Sec. 102. Consideration of alternative proposals.
					Sec. 103. Expedited procedures in the Senate.
					Sec. 104. Balanced budget constitutional amendment.
					Title II—Work
					Sec. 201. Prohibiting consideration of legislation until passage of budget enforcement legislation.
					Sec. 202. Prohibiting adjournment of House until passage of budget enforcement legislation.
					Sec. 203. Prohibiting adjournment of House until passage of appropriation bills.
					Sec. 204. Appropriations procedures in the Senate.
					Sec. 205. Effective dates.
					Title III—Grow
					Subtitle A—Regulatory Freeze for Jobs
					Sec. 301. Short title.
					Sec. 302. Moratorium on significant regulatory actions.
					Sec. 303. Waivers and exceptions.
					Sec. 304. Judicial review.
					Sec. 305. Definitions.
					Subtitle B—Midnight Rule Relief
					Sec. 311. Short title.
					Sec. 312. Moratorium on midnight rules.
					Sec. 313. Exception.
					Sec. 314. Definitions.
					Title IV—Debt Limit
					Sec. 401. Increase in the public debt limit.
				
			IBudget
			101.Procedure in the House of Representatives to reduce direct spending
 (a)Spending reduction directivesNot later than 90 days after the date of enactment of this Act, the chair of each committee of the House of Representatives listed in paragraphs (1) through (11) shall submit to the chair of the Committee on the Budget of the House of Representatives recommendations with respect to changes in laws within the committee’s jurisdiction to reduce direct spending, over the period of fiscal years 2016 through 2025, equal to or greater than the dollar amount applicable to such committee, as follows:
 (1)Committee on Agriculture, $300,022,000,000. (2)Committee on Education and the Workforce, $229,658,000,000.
 (3)Committee on Energy and Commerce, $1,369,266,000,000. (4)Committee on Financial Services, $62,056,000,000.
 (5)Committee on Homeland Security, $19,470,000,000. (6)Committee on House Administration, $53,000,000.
 (7)Committee on the Judiciary, $23,055,000,000. (8)Committee on Natural Resources, $32,483,000,000.
 (9)Committee on Oversight and Government Reform, $193,896,000,000. (10)Committee on Veterans’ Affairs, $2,569,000,000.
 (11)Committee on Ways and Means, $1,594,658,000,000. (b)Legislative procedure (1)In generalEach committee so directed under subsection (a) shall, not later than 90 days after the date of enactment of this Act, submit the recommendations described in such subsection to the chair of the Committee on the Budget of the House of Representatives, which upon receiving all such recommendations, shall report to the House of Representatives, not later than 30 days thereafter, the bill described in paragraph (2).
 (2)Bill describedA bill described in this paragraph is a bill— (A)consisting of legislation carrying out the recommendations described in subsection (a) without any substantive revision; and
 (B)entitled A bill to provide for reductions in direct spending to meet the direct spending targets provided for in the Terms of Credit Act..
 (3)Failure to submit recommendationsThe Committee on Rules of the House of Representatives may make in order amendments to carry out the recommendations described in subsection (a) if a committee of the House fails to submit recommendations to the Committee on the Budget of the House of Representatives consistent with paragraph (1).
					(c)Expedited consideration in the House of Representatives
 (1)In generalNot later than five legislative days after the bill described in subsection (b) or section 102(a) is reported or the committees of referral have been discharged from further consideration thereof, it shall be in order to move to proceed to consider the bill in the House. Such a motion shall be in order only at a time designated by the Speaker in the legislative schedule within two legislative days after the day on which the proponent announces an intention to the House to offer the motion provided that such notice is provided after such bill is reported. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to that bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.
 (2)ConsiderationExcept as provided in paragraph (3), if the motion to proceed is agreed to, the House shall immediately proceed to consider the bill referred to in paragraph (1) in the House without intervening motion. Such bill shall be considered as read. Except as provided in paragraph (3), all points of order against such bill and against its consideration are waived. The previous question shall be considered as ordered on such bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill.
 (3)Extraneous matterA provision containing an extraneous matter may not be reported in a bill considered pursuant to this subsection, and may not be considered as an amendment thereto. When the House is considering a bill pursuant to paragraph (2), upon a point of order being made by any Member against material extraneous to the directives to a committee which is contained in any title or provision of the bill or offered as an amendment to the bill, and the point of order is sustained by the Chair, any part of said title or provision that contains material extraneous to the instructions shall be deemed stricken from the bill and no provision deemed extraneous may be offered as an amendment from the floor. For purposes of the preceding sentence, a provision of a bill considered pursuant to paragraph (2) shall be considered extraneous if such provision does not produce a net decrease in outlays or produces a net increase in revenue. In making a determination as to the extraneous nature of a provision, material, or part, the Chair shall rely on estimates from the Committee on the Budget.
 (4)Special ruleIf the House adopts a special order of business for the consideration of the bill referred to in paragraph (1), including a special order of business which may make amendments to the bill in order, the bill shall be considered under the terms and conditions of that special order of business, except that such special order of business may not provide for debate for a period of time to exceed 10 hours, equally divided and controlled by the proponent and an opponent.
 (5)Termination of expedited proceduresAfter the House has passed a bill or bills that meet the total amount of each spending reduction directive under subsection (a) as estimated by the Chairman of the Committee on the Budget, the expedited procedures under this subsection shall no longer apply.
					102.Consideration of alternative proposals
 (a)In generalIf the Committee on the Budget fails to report the bill required under section 101(b) prior to the deadline set forth under such section for reporting the bill, any Member of the House of Representatives may introduce a bill to accomplish spending reduction directives under section 101(a)(1).
				(b)Consideration in the House of Representatives
 (1)Referral and reportingExcept as provided in paragraph (2), any committee of the House of Representatives to which a bill introduced pursuant to subsection (a) is referred shall report it to the House without amendment not later than the fifth legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House has adopted a concurrent resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar.
 (2)Requiring minimum reduction in direct spendingA committee of the House to which a bill is referred under this section is not required to report the bill to the House if the bill does not reduce direct spending by at least 5 percent of the directive applicable to the committee under section 101(a), as estimated by the Congressional Budget Office.
 (3)Expedited proceduresAny bill reported or discharged pursuant to paragraph (1) shall be considered under the expedited procedures described under section 101(c).
 (4)Termination of expedited proceduresAfter the House has passed a bill or bills that meet the total amount of each spending reduction directive under section 101(a) as estimated by the Chairman of the Committee on the Budget, the expedited procedures under paragraph (3) shall no longer apply.
					103.Expedited procedures in the Senate
 (a)Committee ConsiderationIn the Senate, upon receipt of a bill passed in the House pursuant to section 101 or 102 shall be jointly referred to the committee or committees of jurisdiction, which shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 5 legislative days after receipt in the Senate. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar.
 (b)Motion To proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a bill under paragraph (1) is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader's designee to move to proceed to the consideration of the bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of such bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. If a motion to proceed to the consideration of the bill is agreed to, the bill shall remain the unfinished business until disposed of.
 (c)ConsiderationAll points of order against the bill and against consideration of the bill are waived. Consideration of the bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 30 hours which shall be divided equally between the Majority and Minority Leaders or their designees. A motion further to limit debate on the bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the bill, including time used for quorum calls and voting, shall be counted against the total 30 hours of consideration.
 (d)Vote on passageIf the Senate has voted to proceed to the bill, the vote on passage of the bill shall occur immediately following the conclusion of the debate on the bill, and a single quorum call at the conclusion of the debate if requested.
 (e)Rulings of the Chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to the bill shall be decided without debate.
				104.Balanced budget constitutional amendment
 (a)Vote on the balanced budget amendmentNot later than December 31, 2015, the House of Representatives and Senate, respectively, shall vote on passage of a joint resolution, the title of which is as follows: Joint resolution proposing a balanced budget amendment to the Constitution of the United States..
				(b)Consideration by the other house
					(1)House consideration
 (A)ReferralIf the House receives a joint resolution described in subsection (a) from the Senate, such joint resolution shall be referred to the Committee on the Judiciary. If the committee fails to report the joint resolution within five legislative days, it shall be in order to move that the House discharge the committee from further consideration of the joint resolution. Such a motion shall not be in order after the House has disposed of a motion to discharge the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except twenty minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House shall proceed immediately to consider the joint resolution in accordance with subparagraph (C). A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (B)Proceeding to considerationAfter the joint resolution has been referred to the appropriate calendar or the committee has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the joint resolution in the House. Such a motion shall not be in order after the House has disposed of a motion to proceed with respect to the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (C)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except two hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the joint resolution. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
						(2)Senate consideration
 (A)ReferralIf the Senate receives a joint resolution described in subsection (a) from the House of Representatives, such joint resolution shall be referred to the appropriate committee of the Senate. If such committee has not reported the joint resolution at the close of the fifth session day after its receipt by the Senate, such committee shall be automatically discharged from further consideration of the joint resolution and it shall be placed on the appropriate calendar.
 (B)Proceeding to considerationConsideration of the joint resolution and on all debatable motions and appeals in connection therewith, shall be limited to not more than 20 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the joint resolution, including time used for quorum calls and voting, shall be counted against the total 20 hours of consideration.
 (C)ConsiderationIf the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall be taken on or before the close of the seventh session day after such joint resolution has been reported or discharged or immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
						IIWork
			201.Prohibiting consideration of legislation until passage of budget enforcement legislation
 (a)In generalIf the House has not passed a bill or bills that meet the total amount of each spending reduction directive under section 101(a) as estimated by the Chairman of the Committee on the Budget, it shall not be in order in the House of Representatives to consider any bill or joint resolution during the One Hundred Fourteenth Congress, other than legislation under section 101 or 102 or a bill, resolution, concurrent resolution, or joint resolution referenced in subsection (b).
 (b)WaiverThe point of order under subsection (a) shall not apply at any time after— (1)the House has adopted a concurrent resolution on the budget for fiscal year 2017; and
 (2)the House of Representatives has passed during fiscal year 2016 legislation containing an authorization of the use of military force or a declaration of war.
 202.Prohibiting adjournment of House until passage of budget enforcement legislationIt shall not be in order for the House of Representatives to consider a concurrent resolution to provide that the House stand adjourned during the One Hundred Fourteenth Congress unless the House has passed legislation under section 101 or 102.
			203.Prohibiting adjournment of House until passage of appropriation bills
 (a)In GeneralIf by September 1 of any calendar year the House of Representatives has not passed each of the regular appropriation bills (or any combination thereof), a consolidated appropriations bill, or a full-year continuing resolution for the fiscal year which begins on October 1 of that calendar year, it shall not be in order in the House to consider a concurrent resolution to provide that the House stand adjourned during any day occurring during that calendar year until the House has passed each such bill or such continuing resolution.
 (b)DefinitionsIn this section— (1)the term regular appropriation bill means any annual appropriation bill which is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (as may be provided under the Rules for the fiscal year involved); and
 (2)the term full-year continuing resolution means a bill or joint resolution providing for continuing appropriations for all of the programs and activities of the Federal Government through the end of the fiscal year for which a regular appropriation bill has not been enacted.
					204.Appropriations procedures in the Senate
 (a)In generalAfter October 1 of a fiscal year, a motion to proceed to a regular appropriations bill for that fiscal year shall be nondebatable.
 (b)Regular appropriations bill definedIn this section, the term regular appropriations bill means any annual appropriations bill which has been reported favorably from the Committee on Appropriations of the Senate.
				205.Effective dates
 (a)Sections 201 and 202Sections 201 and 202 shall take effect upon the expiration of the 150-day period which begins on the date of the enactment of this Act.
 (b)Sections 203 and 204Sections 203 and 204 shall take effect on the date of enactment of this Act. IIIGrow ARegulatory Freeze for Jobs 301.Short titleThis subtitle may be cited as the Regulatory Freeze for Jobs Act of 2015.
 302.Moratorium on significant regulatory actionsAn agency may not take any significant regulatory action during the period beginning on the date of the enactment of this Act and ending on July 1, 2017.
				303.Waivers and exceptions
 (a)In generalNotwithstanding any other provision of this subtitle, an agency may take a significant regulatory action only in accordance with subsection (b), (c), or (d) during the period described in section 302.
					(b)Presidential waiver
 (1)In generalAn agency may take a significant regulatory action if the President determines by Executive order that the significant regulatory action is—
 (A)necessary because of an imminent threat to health or safety or other emergency; (B)necessary for the enforcement of criminal or civil rights laws;
 (C)necessary for the national security of the United States; or (D)issued pursuant to any statute implementing an international trade agreement.
 (2)Congressional disapprovalIf a joint resolution disapproving an Executive order issued under paragraph (1) is enacted into law not later than 30 legislative days after the issuance of the Executive order, an agency may not take a significant regulatory action pursuant to the Executive order, and any significant regulatory action taken pursuant to the Executive order prior to the enactment of the joint resolution shall have no force or effect.
 (c)Deregulatory exceptionAn agency may take a significant regulatory action if the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget certifies in writing that the significant regulatory action is limited to repealing an existing rule.
					(d)Congressional waivers
 (1)SubmissionFor any significant regulatory action not eligible for a Presidential waiver pursuant to subsection (b), the President may submit a written request to Congress for a waiver of the application of section 302 for such action.
 (2)ContentsA submission by the President under this subsection shall— (A)identify the significant regulatory action and the scope of the requested waiver;
 (B)describe all the reasons the significant regulatory action is necessary to protect the public health, safety, or welfare; and
 (C)include an explanation of why the significant regulatory action is ineligible for a Presidential waiver under subsection (b).
 (3)Congressional actionCongress shall give expeditious consideration and take appropriate legislative action with respect to any submission by the President under this subsection.
						304.Judicial review
 (a)ReviewAny party adversely affected or aggrieved by any rule or guidance resulting from a regulatory action taken in violation of this subtitle is entitled to judicial review in accordance with chapter 7 of title 5, United States Code. Any determination by either the President or the Secretary of Labor under this subtitle shall be subject to judicial review under such chapter.
 (b)JurisdictionEach court having jurisdiction to review any rule or guidance resulting from a significant regulatory action for compliance with any other provision of law shall have jurisdiction to review all claims under this subtitle.
 (c)ReliefIn granting any relief in any civil action under this section, the court shall order the agency to take corrective action consistent with this subtitle and chapter 7 of title 5, United States Code, including remanding the rule or guidance resulting from the significant regulatory action to the agency and enjoining the application or enforcement of that rule or guidance, unless the court finds by a preponderance of the evidence that application or enforcement is required to protect against an imminent and serious threat to the national security of the United States.
 (d)Reasonable attorney’s fees for small businessesThe court shall award reasonable attorney’s fees and costs to a substantially prevailing small business in any civil action arising under this subtitle. A small business may qualify as substantially prevailing even without obtaining a final judgment in its favor if the agency that took the significant regulatory action changes its position after the civil action is filed. Such award shall be paid out of the administrative budget of the office in the agency that took the challenged agency action.
 (e)Limitation on commencing civil actionA party may seek and obtain judicial review during the 1-year period beginning on the date of the challenged agency action or within 90 days after an enforcement action or notice thereof, except that where another provision of law requires that a civil action be commenced before the expiration of that 1-year period, such lesser period shall apply.
 (f)Small business definedIn this section, the term small business means any business, including an unincorporated business or a sole proprietorship, that employs not more than 500 employees or that has a net worth of less than $7,000,000 on the date a civil action arising under this subtitle is filed.
 305.DefinitionsIn this subtitle: (1)AgencyThe term agency has the meaning given that term under section 551 of title 5, United States Code, except that such term does not include—
 (A)the Board of Governors of the Federal Reserve System; (B)the Federal Open Market Committee; or
 (C)the United States Postal Service. (2)Regulatory actionThe term regulatory action means any substantive action by an agency that promulgates or is expected to lead to the promulgation of a final rule or regulation, including a notice of inquiry, an advance notice of proposed rulemaking, and a notice of proposed rulemaking.
 (3)RuleThe term rule has the meaning given that term under section 551 of title 5, United States Code. (4)Significant regulatory actionThe term significant regulatory action means any regulatory action that is likely to result in a rule or guidance that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds is likely to have an annual cost to the economy of $50,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, small entities, or State, local, or tribal governments or communities. In determining the annual cost to the economy under this paragraph, the Administrator shall take into account any expected change in revenue of businesses that will be caused by such regulatory action, as well as any change in revenue of businesses that has already taken place as businesses prepare for the implementation of the regulatory action. If meeting that definition, such term includes any requirement by the Secretary of the Treasury, except to the extent provided in Treasury Regulations as in effect on February 21, 2011, that a payor of interest make an information return in the case of interest—
 (A)which is described in section 871(i)(2)(A) of the Internal Revenue Code of 1986, and (B)which is paid—
 (i)to a nonresident alien, and (ii)on a deposit maintained at an office within the United States.
 (5)Small entityThe term small entity has the meaning given that term under section 601(6) of title 5, United States Code. BMidnight Rule Relief 311.Short titleThis subtitle may be cited as the Midnight Rule Relief Act of 2015.
 312.Moratorium on midnight rulesExcept as provided under section 311, during the moratorium period, an agency may not propose or finalize any midnight rule that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds is likely to result in an annual cost to the economy of $50,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, small entities, or State, local, or tribal governments or communities.
				313.Exception
					(a)Emergency exception
 (1)In generalSection 312 shall not apply to a midnight rule if the President determines that the midnight rule is—
 (A)necessary because of an imminent threat to health or safety or other emergency; (B)necessary for the enforcement of criminal or civil rights laws;
 (C)necessary for the national security of the United States; or (D)issued pursuant to any statute implementing an international trade agreement.
 (2)Congressional disapprovalIf a joint resolution disapproving a midnight rule described in paragraph (1) is enacted into law not later than 30 legislative days after the determination made by the President under paragraph (1), an agency may not propose or finalize that midnight rule, and any midnight rule finalized pursuant to that determination under paragraph (1) prior to the enactment of the joint resolution shall have no force or effect.
 (b)Deregulatory exceptionSection 312 shall not apply to a midnight rule that the Administrator of the Office of Information and Regulatory Affairs within the Office of Management and Budget certifies in writing is limited to repealing an existing rule.
 (c)Notice of exceptionsNot later than 30 days after a determination under subsection (a) or a certification is made under subsection (b), the head of the relevant agency shall publish in the Federal Register any midnight rule excluded from the moratorium period due to an exception under this section.
 314.DefinitionsIn this subtitle: (1)AgencyThe term agency has the meaning given that term under section 551 of title 5, United States Code, except that such term does not include—
 (A)the Board of Governors of the Federal Reserve System; (B)the Federal Open Market Committee; or
 (C)the United States Postal Service. (2)Moratorium periodThe term moratorium period means the day after the day referred to in section 1 of title 3, United States Code, through January 20 of the following year, in which a President is not serving a consecutive term.
 (3)Midnight ruleThe term midnight rule means an agency statement of general applicability and future effect, issued during the moratorium period, that is intended to have the force and effect of law and is designed—
 (A)to implement, interpret, or prescribe law or policy; or (B)to describe the procedure or practice requirements of an agency.
 (4)RuleThe term rule has the meaning given that term under section 551 of title 5, United States Code. (5)Small entityThe term small entity has the meaning given that term under section 601(6) of title 5, United States Code.
					IVDebt Limit
 401.Increase in the public debt limitSection 3101(b) of title 31, United States Code, is amended by striking the dollar amount contained therein and inserting $19,600,000,000,000.
			
